Citation Nr: 0530244	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cardiac disability, 
to include pulmonic stenosis.

2.  Entitlement to service connection for skin disability, to 
include recurrent eczema and contact dermatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in July 1975.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  He testified at 
a hearing before the RO in December 2002.  This matter was 
remanded in August 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions with regard to the claim for a cardiac 
disability.  Stegall v. West, 11 Vet. App. 268 (1998).  
Unfortunately, another remand is necessary with regard to the 
claim for a skin disability.

The April 2002 rating decision also separately denied service 
connection for hypertension, but the veteran did not appeal 
that issue. 

The issue of entitlement to service connection for skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


FINDING OF FACT

The veteran does not currently have a cardiac disability.




CONCLUSION OF LAW

Cardiac disability, to include pulmonic stenosis, was not 
incurred in or aggravated by active service, nor is cardiac 
disability proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the April 2002 rating decision.  
See id.  Pursuant to an August 2004 Remand, the veteran was 
issued another VCAA letter in August 2004.  The VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in August 2004.  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for cardiac 
disability.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for cardiac disability, to include 
pulmonic stenosis.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiac disability, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A January 1964 service medical record reflects a diagnosis of 
cardiac neurosis.

At an April 1971 evaluation for asthma, he denied any history 
suggestive of cardiovascular disease other than when he was 
told he had a heart murmur as a child.  A cardiovascular 
examination revealed no precordial activity to be seen or 
felt.  A regular sinus rhythm was present, S1 and S2 were 
normal, and there were no murmurs, rubs or gallops 
appreciated.

A June 1973 treadmill exercise testing evaluation reflects 
the following conclusions:  normal treadmill; no cardiac 
murmur; probably splenic artery bruit; and, asthma.

An April 1975 examination conducted for separation purposes, 
reflects a diagnosis of functional heart murmur of unusual 
quality and location.  In May 1975, the veteran underwent a 
cardiology consultation due to intermittent buzzing or 
whooshing sound in left lower chest, occurring with exercise 
particularly when arms are used.  This was first noted in 
1968 when his asthma first began.  He denied any chest pain, 
faintness, or syncope.  On examination, the heart was regular 
with prominent S1, normal single S2, no murmur or bruts or 
others sounds heard.  A rest ECG was normal.  During 
treadmill exercise he developed harsh expiratory systolic 
ejection murmur at apex which the veteran reported he could 
"feel."  The examiner opined that this was a functional 
murmur.  The examiner's impression was functional heart 
murmur of unusual quality and location, no evidence for 
organic heart disease.  In July 1995 the veteran had a final 
follow-up evaluation of asthmatic bronchitis, with specific 
reference to results of exercise testing.  The clinical 
record reflected that in May 1975, the veteran underwent 
maximum treadmill exercise testing under the auspices of a 
consulting cardiologist.  His tolerance of the exercise was 
good.  He developed his previously described functional 
murmur during maximal exercise and had onset of wheezing 
during the recovery phase.  Interpretation of the test by the 
cardiologist was that this was a clinically negative test 
with regard to any evidence of cardiac disease.  The 
cardiologist also opined that the veteran's murmur was 
functional in nature and had no relationship to his asthmatic 
problem.  The final diagnosis was asthmatic bronchitis.

In March 1988, the veteran underwent an examination to rule 
out cardiac disease.  He was told by his mother that he had a 
heart murmur as a child.  He denied any angina, or chest 
pains.  A chest x-ray was normal, as were two chest x-rays in 
January and February 1988.  On examination, the heart was 
normal size and shape on palpation and percussion.  There was 
a grade III over 6 systolic murmur at the apex.  The heart 
sounded otherwise normal, and there was regular rhythm.  A 
May 1988 VA examination reflects a past history of heart 
murmur, however, there was no evidence of cardiac disease at 
the time of the cardiac consultation.  

VA outpatient treatment records in July and October 1995 
reflect no murmurs on cardiovascular system examination.

A May 1997 echocardiogram report reflect a technically poor 
study, however normal left ventricular size and function and 
valves appear relatively normal with the possibility of mild 
pulmonic stenosis.

An August 1998 VA outpatient treatment record reflects no 
murmurs on cardiovascular system examination.

On examination in November 2000, March and July 2001, 
cardiovascular examination findings were that the S1 and S2 
were normal, no murmur, no S3, and regular.

A November 2001 private treatment record from Hillcrest 
Clinic reflects an assessment of palpitations and pulmonic 
stenosis.

A January 2002 VA outpatient treatment record reflects a 
history of hypertension.

In January 2002, the veteran underwent a VA examination for 
evaluation of his service-connected asthmatic condition.  A 
heart examination reflects findings of regular rhythm without 
murmur or gallop.  A chest x-ray did not show any infiltrates 
or masses.  The heart size was normal.  There was no 
pulmonary or vascular congestions.  The examiner opined that 
there was no evidence of right heart failure, coronary 
pulmonale, or pulmonary hypertension.

A June 2002 chest x-ray reflects an impression of normal 
chest for age.  The heart was not enlarged.

A July 2002 VA examination reflects that with regard to the 
heart, S1 and S2 were normal, no murmur, no S3, and regular.

In February 2003, the veteran underwent a VA examination.  On 
physical examination of the heart, PMI was not visible or 
palpable.  The cardiac area of dullness not delineated, no 
heave or thrill.  Rhythm was regular at 88 per minute.  Grade 
2/6 systolic ejection murmur at the right base and lower left 
sternal border and apex.  There was no diastolic murmur, 
gallop, or rub.  S1 was split, and S2 well preserved at the 
apex.  The examiner noted a July 2002 EKG which revealed 
normal sinus rhythm with increased RS ration in V1, consider 
early repolarization or true posterior infarct.  A chest x-
ray in July 2002 was reported to show normal 
cardiomediastinal silhouette, clear lungs, healed calcified 
granuloma, right chest.  The examiner's impression was 
pulmonic stenosis by history, hypertension, and chronic 
bronchitis.

In August 2004, the veteran underwent a VA cardiology 
examination.  The veteran reported that he had rheumatic 
fever as a child, and was told he had a heart murmur.  During 
service, because of his asthma and chronic bronchitis he was 
limited in doing physical exercises.  The examiner referenced 
the May 1997 echocardiogram which showed pulmonic stenosis.  
On examination of the heart, the examiner noted muffled 
sounds, grade 2/6 systolic ejection murmur in the left 
sternal border, not radiating anywhere, no gallop, and no 
other murmurs.  An EKG had normal sinus rhythm, ST-T 
nonspecific changes.  A March 2003 echocardiogram reflected 
normal size of the ventricles with ejection fraction 60 to 70 
percent.  No wall motion abnormalities.  Aortic valve, mitral 
vale, and tricuspid valve appeared to be normal.  There was 
no significant pulmonic valve abnormality.  There appeared to 
be no clear-cut stenosis.  His stress test performed in March 
2003 was normal.  Carcinoid syndrome was suspected and 
excluded by the test.  A chest x-ray reflected normal size of 
the heart with a healed calcified granuloma right chest area, 
unchanged from March 2001.  The examiner opined that the 
veteran has essential hypertension, nonrelated to service.  
He has a history of pulmonic stenosis by history while in 
service but was never treated therefore the examiner opined 
that it was at least as likely as not that his heart 
condition is service-connected to the related conditions like 
skin disease or asthma.  In a December 2002 addendum opinion, 
the examiner stated that the veteran had never been treated 
for hypertension or pulmonic stenosis while in service, and 
that an echocardiogram did not reflect pulmonic stenosis.

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records dated in April 
through July 1975, reflect that a heart murmur was identified 
in service, but was characterized as "functional" and on 
further testing, a cardiologist opined that there was no 
evidence of cardiac disease.  In other words, it appears that 
the functional murmur was a benign finding and not indicative 
of or associated with any underlying cardiac disability. 

On examination in March 1988, on cardiac consultation there 
was no evidence of cardiac disease.  Post-service medical 
records reflect in May 1997, the veteran underwent a 
electrocardiogram which revealed a possible pulmonic 
stenosis.  On examination in August 2004, the examiner 
initially opined that the veteran had pulmonic stenosis in 
service without treatment, but in an addendum opinion, the 
examiner opined that the veteran had never been treated for 
pulmonic stenosis in service, and that an echocardiogram did 
not reflect pulmonic stenosis.  Thus, the evidence of record 
reflects that in May 1997, the veteran may have had pulmonic 
stenosis, however, the most recent examination reflects no 
findings of pulmonic stenosis.  Therefore, at present there 
is no evidence of a cardiac disability.  On examination in 
July 1975 there was no evidence of cardiac disability, and on 
examination in March 1988, approximately 13 years after 
separation from service, there was no evidence of cardiac 
disability.  Even if the Board were to accept the possible 
diagnosis of pulmonic stenosis in 1997 as evidence of a 
cardiac disability, such diagnosis was rendered approximately 
22 years after separation from service.  There is no evidence 
to support that any possible pulmonic stenosis is 
etiologically related to service.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for cardiac 
disability.  Consequently, the benefit-of-the-doubt-rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for cardiac disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

In August 2004, entitlement to service connection for a skin 
disability was remanded to afford the veteran a VA 
examination.  The examiner was instructed to review the 
claims folder, and opine on the etiology of any skin 
disability, including whether such disability was proximately 
due to or the result of his service-connected bronchial 
asthma.  

In August 2004, the veteran underwent a VA examination.  A 
diagnosis of eczematoid dermatitis was rendered.  Although 
the VA examiner reported that he reviewed the claims folder, 
he did not reference the service medical records which 
reflect a diagnosis of actinic keratosis, nor did he 
reference any of the veteran's post-service treatment records 
which reflect a diagnosis of eczematoid dermatitis.  
Additionally, the examiner opined that the veteran's 
eczematoid dermatitis was less likely than not related to his 
service-connected bronchial asthma, however, failed to 
provide a rationale for such an opinion, especially in light 
of the opinion from Scott E. Blattman, M.D., who opined that 
the veteran's eczema manifested in the "1970s," and opined 
that his eczema and asthma "seem very much to be linked 
together."  Under the circumstances, the Board must view the 
VA opinion as inadequate to allow for informed appellate 
review of the skin disability issue.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The claims file should be made 
available to the VA examiner who 
conducted the August 2004 VA 
examination, and that examiner should 
be asked to review all pertinent 
records associated with the claims 
file, specifically the veteran's 
service medical records, post-service 
medical records, and private medical 
opinion from Scott E. Blattman, M.D.  
The examiner should then be asked to 
furnish an addendum to his examination 
report, and if necessary, perform 
another examination.  The examiner 
should then clearly report whether the 
veteran currently suffers from any skin 
disabilities and provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any skin disability 
is etiologically related to service or 
any other incident therein.  The 
examiner should also opine as to 
whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that the veteran has a 
skin disability that is proximately due 
to or the result of his service-
connected bronchial asthma, or has been 
aggravated by his service-connected 
bronchial asthma.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  If the examiner who conducted the 
August 2004 examination is no longer 
available, the RO should schedule the 
veteran for an appropriate VA dermatology 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All examination and 
special test findings should be clearly 
reported.  The examiner should be asked 
to respond to the questions posed in the 
above paragraph number 1. 

3.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
skin disability is warranted.  The case 
should then be returned to the Board 
for appellate review after the veteran 
and his representative are furnished a 
supplemental statement of the case and 
afforded an opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


